Herrick, J.
While the contract between a husband and wife for a future separation is void, after a separation has taken place, a contract for the separate support and maintenance of the wife made through the intervention of a trustee, is valid and binding upon all the parties. Galusha v. Galusha, 116 N. Y. 635; Clark v. Fosdick, 118 id. 7; Duryea v. Bliven, 122 id. 567; Hughes v. Cuming, 36 App. Div. 302.
The case last cited was reversed upon another question in 165 N. Y. 91, but the contract between the parties was said to be unaffected and still in force between them. See page 98.
Where a married couple have separated pending an action for a divorce or separation, a contract entered into between husband and wife by which money is to be paid to her and the husband relieved from all other payments for her support and maintenance, and that thereafter they shall live separate and apart, is a valid contract. When the separation exists as a fact and is not *461produced or occasioned by the contract, the consideration of the husband’s agreement to pay is his release from liability for the support of his wife. Pettit v. Pettit, 107 N. Y. 677; Lawson v. Lawson, 56 App. Div. 535.
Contracts of the kind in question have been upheld, when made through the medium of a trustee, but when made directly between husband and wife have been held to be illegal, not because they were contrary to public policy, but because of the legal disability of a wife to contract with her husband. Hendricks v. Isaacs, 117 N. Y. 411.
But since the rendition of this decision, and others of like import, these disabilities of married women to contract with their husbands, have been almost, if not entirely, removed.
Section 21 of chapter 272 of the Laws of 1896 reads as follows: “A married woman has all the rights in respect to property, real or personal, and the acquisition, use, enjoyment and disposition thereof, and to make contracts in respect thereto with any person including her husband, and to carry on any business, trade or occupation, and to exercise all powers and enjoy all rights in respect thereto and in respect to her contracts, and be liable on such contracts, as if she were unmarried; but a husband and wife cannot contract to alter or dissolve the marriage' or to relieve the husband from his liability to support his wife.”
The last clause of the section prohibiting any contract between husband and wife to alter or dissolve the marriage, or to relieve the husband from his liability to support his wife, enlarges the scope and meaning of the preceding part of the section. And by strong implication, if such is necessary, authorizes all other kinds of contracts between husband and wife. The contract here was not one to alter or dissolve the marriage or to relieve the husband from his liability to support his wife, rather to insure the fulfillment of that liability. But if the statute does not go to the extent of relieving the wife from her disability to contract with her husband, and the contract for that reason is invalid in law, it is good in equity.
“ The doctrine of the unity of the husband and wife, by which the legal existence of the wife was deemed to be merged in that of her husband, preventing them from contracting with each other as if they were two distinct persons, never prevailed in courts of equity. It may be more accurate to say that courts of *462equity disregard the fiction upon which the common law proceeded, and are accustomed to lay hold of and give effect to transactions or agreements between husband and wife, according to the nature .and equity of the case. A court of equity does not limit its inquiry to the ascertainment of the fact whether what had taken place would, as between other persons, have constituted a contract, and give relief, as matter of course, if a formal contract be established, but it further inquires whether the contract was just and fair, and equitably ought to be enforced, and administers relief where both the contract and the circumstances require it. The jurisdiction in equity has been frequently exercised to enforce contracts or agreements for settlement, made between husband or wife before or after marriage, in favor of the wife, whether made with or without the intervention, of trustees.’ Hendricks v. Isaacs, 117 N. Y. 411-417; Hungerford v. Hungerford, 161 id. 550-553.
Here the equities that require the recognition and enforcement of this bond are very strong. In consideration of its being given to her the plaintiff abandoned her action in this State against the defendant, in which, if successful, she could have obtained alimony for the support of herself and her infant child. She also permitted a default to be taken against her in the action brought against her in North Dakota, by which she relieved her husband of all liability for her support and maintenance, except as therein provided. Under it she has subjected herself to the burden of supporting, not only herself, but the infant child. By the terms of the agreement entered into, the defendant has been relieved from his common-law liability to support his wife and child.
The defendant asserts that the decree- of the court in North Dakota, providing for the payment of a weekly sum to the plaintiff, cannot be enforced in this State; that it is not in that respect a final decree, but is one that may be modified or entirely revoked. This contention is probably correct, and, if so, makes the equitable claim for the enforcement of the bond still stronger.
This court, having both legal and equitable powers and having jurisdiction of both parties, will give such relief as the facts warrant, whether that relief be of a legal or equitable nature.
The plaintiff is entitled to judgment pursuant to the decision this day filed, and judgment may be entered accordingly.
Judgment for plaintiff.